Title: From George Washington to Elias Boudinot, 26 August 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Mr President
                            Princeton 26th Augt 1783
                        
                        I am too sensible of the honorable reception I have now experienced, not to be penetrated with the deepest
                            feelings of gratitude.
                        Notwithstanding Congress appear to estimate the value of my life beyond any services I have been able to
                            render the U. States yet I must be permitted to consider the Wisdom and Unanimity of our National Councils, the
                            firmness of our Citizens, and the patience and bravery of our Troops, which have produced so happy a termination of the
                            War, as the most conspicuous effect of the divine interposition, and the surest presage of our future happiness.
                        Highly gratified by the favorable sentiments which Congress are pleased to express of my past conduct, and
                            amply rewarded by the confidence and affection of my fellow Citizens, I cannot hesitate to contribute my best endeavours,
                            towards the establishment of the National security, in whatever manner the Sovereign Power may think proper to direct,
                            until the ratification of the Definitive Treaty of Peace—or the final evacuation of our Country by the British Forces;
                            after either of which events, I shall ask permission to retire to the peaceful shade of private life.
                        Perhaps, Sir, no occasion may offer more suitable than the present, to express my humble thanks to God, and
                            my grateful acknowledgements to my Country, for the great & uniform support I have received in every vicissitude of
                            Fortune—and for the many distinguished honors which Congress have been pleased to confer upon me in the course of the
                            War.

                    G. W.